         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 1 of 9 Page ID #:1851




               1 Stephen G. Larson (SBN 145225)
                 slarson@larsonllp.com
               2 Hilary Potashner (SBN 167060)
                 hpotashner@larsonllp.com
               3 A. Alexander Lowder (SBN 269362)
                 alowder@larsonllp.com
               4 LARSON LLP
                 555 South Flower Street, Suite 4400
               5 Los Angeles, California 90071
                 Telephone: (213) 436-4888
               6 Facsimile: (213) 623-2000
               7 Attorneys for Defendants
                 SCUDERIA DEVELOPMENT, LLC,
               8 1001 DOUBLEDAY, LLC,
                 VON KARMAN - MAIN STREET, LLC,
               9 and 10681 PRODUCTION AVENUE,
                 LLC
              10
                 ROBERT F. RUYAK (Pro Hac Vice)
              11 robertr@ruyakcherian.com
                 RUYAKCHERIAN LLP
              12 1901 L Street NW, Suite 700
                 Washington, DC 20036
              13 Telephone: 202-838-1560
              14 Attorneys for Defendants
                 PERFECTUS ALUMINIUM INC.,
              15 aka “Perfectus Aluminum Inc.,” and
                 PERFECTUS ALUMINUM ACQUISITIONS LLC
              16
              17                          UNITED STATES DISTRICT COURT
              18         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              19 UNITED STATES OF AMERICA,                Case No. 19-cr-00282 RGK
              20             Plaintiff,                   Assigned to the Hon. R. Gary Klausner,
                                                          Ctrm. 850
              21       vs.
                                                          PERFECTUS AND WAREHOUSE
              22 ZHONGTIAN LIU,                           DEFENDANTS’ OPPOSED
                      aka “Liu Zhongtian,”                EX PARTE APPLICATION FOR AN
              23      aka “Chairman,”                     ORDER CONTINUING THE TRIAL
                      aka “Uncle Liu,”                    DATE
              24      aka “UL,”
                      aka “Big Boss,”                     [Filed concurrently with Declaration of
              25 CHINA ZHONGWANG HOLDINGS                 Hilary Potashner; (Proposed) Order]
                 LIMITED,
              26      aka “ZW,”                           Trial Date:       August 10, 2021
                      aka “Mother Ship,”
              27 ZHAOHUA CHEN,
                      aka “Chen Zhaohua,”
              28      aka “Uncle Chen,”

LOS ANGELES        PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                            CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 2 of 9 Page ID #:1852




               1 XIANG CHUN SHAO,
                      aka “Johnson Shao,”
               2 PERFECTUS ALUMINIUM, INC.,
                      aka Perfectus Aluminum Inc.,”
               3 PERFECTUS ALUMINUM
                 ACQUISITIONS, LLC,
               4 SCUDERIA DEVELOPMENT, LLC,
                 1001 DOUBLEDAY, LLC,
               5 VON KARMAN - MAIN STREET,
                 LLC, and
               6 10681 PRODUCTION AVENUE, LLC,
               7             Defendants.
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                        2
LOS ANGELES        PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                            CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 3 of 9 Page ID #:1853




               1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               2         Defendants Scuderia Development, LLC, 1001 Doubleday, LLC,
               3 Von Karman – Main Street, LLC and 10681 Production Avenue, LLC (the
               4 “Warehouse Defendants”) and Perfectus Aluminium Inc., aka “Perfectus Aluminum
               5 Inc.,” and Perfectus Aluminum Acquisitions LLC (“Perfectus Defendants”)
               6 (collectively, “Defendants”) by and through their attorneys of record, Hilary
               7 Potashner and Robert F. Ruyak, respectively, here apply ex parte to the Court for an
               8 order continuing the trial date from August 10, 2021 to November 8, 2021.
               9         This application is based on the attached memorandum of points and
              10 authorities, the Declaration of Hilary Potashner, all files and records in this case, and
              11 any such further information as may be provided to the Court regarding the
              12 application.
              13         On August 3, 2021, Defendants’ counsel sent an email to the government
              14 informing the government of Defendants’ intent to file this ex parte application in
              15 light of the government’s multiple late discovery disclosures. The same day, the
              16 government wrote: “The government objects to this last-minute request for a
              17 continuance of the trial date made just one day after the government, at defendants’
              18 request, provided the defense its exhibit and witness lists. The request for a
              19 continuance is unjustified and without a credible basis and should be denied by the
              20 Court. The government intends to file a written opposition.”
              21
              22
              23
              24
              25
              26
              27
              28
                                                             3
LOS ANGELES         PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                             CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 4 of 9 Page ID #:1854




               1 Dated: August 4, 2021                   LARSON LLP
               2
               3                                         By:         /s/ Hilary Potashner1
               4                                               Stephen G. Larson
                                                               Hilary Potashner
               5                                               A. Alexander Lowder

               6                                        Attorneys for Defendants
                                                        SCUDERIA DEVELOPMENT, LLC,
               7                                        1001 DOUBLEDAY, LLC,
                                                        VON KARMAN - MAIN STREET, LLC, and
               8                                        10681 PRODUCTION AVENUE, LLC
               9
                   Dated: August 4, 2021                 RUYAKCHERIAN LLP
              10
              11
                                                         By:        /s/ Robert F. Ruyak
              12
                                                               Robert F. Ruyak
              13
                                                        Attorneys for Defendants
              14                                        PERFECTUS ALUMINIUM INC.,
                                                        aka “Perfectus Aluminum Inc.,” and
              15                                        PERFECTUS ALUMINUM ACQUISITIONS
                                                        LLC
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26   1
                         Pursuant to Local Rule 5-4.3.4, I attest that Counsel for Defendants Perfectus
              27         Aluminium Inc., aka “Perfectus Aluminum Inc.,” and Perfectus Aluminum
              28         Acquisitions LLC concurs in this filing’s content and has authorized its filing.
                                                               4
LOS ANGELES            PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                                CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 5 of 9 Page ID #:1855




               1                 MEMORANDUM OF POINTS AND AUTHORITIES
               2 I.       INTRODUCTION
               3          This case is currently set for jury trial in six days. From the outset, the
               4 government has recognized that this is an unusual and complex case. (ECF No. 20.)
               5 For this reason and “due to the nature of the prosecution, including the charges in
               6 the indictment and the voluminous discovery produced to defendants,” on April 26,
               7 2021, the government, together with Defendants, filed a stipulation to continue the
               8 trial date to January 18, 2022. (ECF No. 180.) Although the Court denied this
               9 request to continue the trial date, good cause now exists to continue the trial date
              10 from August 10, 2021 to November 30, 2021.
              11          Since the Court denied the parties’ stipulation on April 30, 2021 (ECF
              12 No. 181), the government has made fifteen additional discovery productions
              13 comprised of 6,880 documents totaling 129,025 pages. (Declaration of Hilary
              14 Potashner (“Potashner Decl.”), ¶¶ 4-5.) Given the overwhelming amount of
              15 documents recently produced by the government and the mere days before trial,
              16 Defendants will be unfairly prejudiced absent a continuance. There is simply not
              17 enough time to allow Defendants’ counsel to review thousands of documents while
              18 simultaneously preparing Defendants’ defense and the other required pretrial filings.
              19 (Id. at ¶ 9.)
              20          Unlike the government, Defendants’ counsel did not have years to investigate,
              21 compile and review these documents. Instead, at no fault of their own and only as a
              22 consequence of the government’s belated discovery productions, Defendants’
              23 counsel is now placed in an impossible position if forced to review thousands of
              24 documents in order to effectively defend Defendants at trial despite only having
              25 these documents for a handful of days. The Court should not condone the
              26 government’s dilatory discovery practices, which are clear violations of Defendants’
              27 rights under the Sixth Amendment.
              28
                                                               1
LOS ANGELES           PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                               CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 6 of 9 Page ID #:1856




               1        For the reasons discussed herein, the Court should grant Defendants Scuderia
               2 Development, LLC, 1001 Doubleday, LLC, Von Karman – Main Street, LLC and
               3 10681 Production Avenue, LLC and Perfectus Aluminium Inc., aka “Perfectus
               4 Aluminum Inc.,” and Perfectus Aluminum Acquisitions LLC (collectively,
               5 “Defendants”) ex parte application for an order continuing the trial date from
               6 August 10, 2021 to November 30, 2021 in order to allow Defendants’ counsel
               7 adequate time to prepare a defense in this case as required by the Sixth Amendment,
               8 II.    ARGUMENT
               9        The Sixth Amendment protects a criminal defendant’s “rights to notice,
              10 confrontation, and compulsory process,” and “guarantee[s] that a criminal charge
              11 may be answered in a manner now considered fundamental to the fair administration
              12 of American justice—through the calling and interrogation of favorable witnesses,
              13 the cross-examination of adverse witnesses, and the orderly introduction of
              14 evidence.” Faretta v. California, 422 U.S. 806, 818 (1975). The right to effective
              15 assistance of counsel under the Sixth Amendment also “plays a crucial role in the
              16 adversarial system embodied in the Sixth Amendment since access to counsel's skill
              17 and knowledge is necessary to accord defendants the ample opportunity to meet the
              18 case of the prosecution to which they are entitled.” Strickland v. Washington,
              19 466 U.S. 668, 685 (1984) (quotations and citations omitted).
              20        Absent a continuance, Defendants will be effectively deprived of their Sixth
              21 Amendment rights. United States v. Govey, 284 F. Supp. 3d 1054 (C.D. Cal. 2018)
              22 is instructive. In Govey, the defendant moved to dismiss the Indictment after the
              23 government—within the span of a week and five days before trial—produced
              24 75,000 documents to defendant’s counsel, while also withholding an additional
              25 20,000 documents not previously produced to defendant’s counsel. Govey,
              26 284 F. Supp. 3d at 1060-61. In response, defendant’s counsel informed the court
              27 that, given the volume of documents, it would not be possible to complete his
              28 review of the belatedly produced documents before trial. Id. The Govey court
                                                        2
LOS ANGELES         PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                             CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 7 of 9 Page ID #:1857




               1 granted defendant’s motion to dismiss, finding that the government’s late disclosure
               2 of almost 100,000 documents “made it impossible to review the material evidence
               3 and use it against the key trial witnesses.” Id. at 1063. The court reasoned that the
               4 government’s late disclosure left the defendant with two options: “continue the trial,
               5 and give up his Sixth Amendment right to a speedy trial; or proceed with trial, and
               6 give up his Sixth Amendment rights to confrontation, compulsory process, and
               7 effective assistance of counsel.” Id. Concluding that either option would deny the
               8 defendant his constitutional rights under the Sixth Amendment and the fair
               9 administration of justice, the court found that the defendant had clearly suffered
              10 substantial prejudice by the government’s actions. Id. at 1063-1064. The Govey
              11 court further noted that a “continuance of six days would not have afforded
              12 [d]efense counsel adequate time to review the 75,000 material documents, plus the
              13 20,000 potentially discoverable documents ….” Id. at 1064.
              14         Following Govey, the Court should grant Defendants’ ex parte application for
              15 an order continuing the trial date from August 10, 2021 to November 30, 2021.
              16 From May 26, 2021 through August 3, 2021, the government has produced 129,025
              17 pages of documents for Defendants’ counsel to review prior to trial. (Potashner
              18 Decl., ¶¶ 4-5.) Significantly, this is the same time frame in which Defendants’
              19 counsel drafted, researched, prepared and filed: (i) briefing in support of
              20 Defendants’ motion to dismiss the Indictment; (ii) opposition motions to the
              21 government’s various motions in limine; (iii) Defendants’ own motions in limine;
              22 and (iv) Defendant’s notice of estoppel by entrapment defense. (See ECF No. 186,
              23 190, 207, 208, 209, 210, 211, 218, 219.) Like Govey, the government’s belated
              24 discovery productions place Defendants and Defendants’ counsel in an impossible
              25 situation, preventing Defendants’ counsel sufficient time to adequately review
              26 hundreds of thousands of documents in order to prepare an effective defense. In this
              27 regard, the government’s late disclosure also forecloses Defendants’ counsel from
              28 determining whether the government withheld exculpatory evidence.
                                                        3
LOS ANGELES         PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                             CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 8 of 9 Page ID #:1858




               1         Unless a continuance is granted, Defendants will have no choice but to
               2 proceed with trial without their counsel having an adequate opportunity to review
               3 over 100,000 pages of documents that the government intends to rely on at trial.
               4 Therefore, because this would result in a violation of Defendants’ Sixth Amendment
               5 rights and Defendants would be substantially prejudiced absent a continuance, good
               6 cause exists to grant Defendants’ ex parte application. See Ungar v. Sarafite,
               7 376 U.S. 575, 589–90 (1964) (noting that “a myopic insistence upon
               8 expeditiousness in the face of a justifiable request for delay can render the right to
               9 defend with counsel an empty formality”); United States v. Mejia, 69 F.3d 309, 318
              10 (9th Cir. 1995) (a continuance is warranted when the aggrieved party's right to
              11 present its case will be affected by the failure to grant a continuance).
              12         On August 3, 2021, the government notified Defendants’ counsel that it
              13 intends to file a written opposition to the instant ex parte application. (Potashner
              14 Decl., ¶ 10.) Specifically, the government stated that it “objects to this last-minute
              15 request for a continuance of the trial date made just one day after the government, at
              16 defendants’ request, provided the defense its exhibit and witness lists. The request
              17 for a continuance is unjustified and without a credible basis and should be denied by
              18 the Court. The government intends to file a written opposition.” (Id.)
              19         The Court should not be persuaded by the government’s position that this
              20 ex parte application is “unjustified” because the government provided its draft
              21 exhibit and witness lists to Defendants’ counsel one day prior. The government’s
              22 draft exhibit list, which is subject to change, contains a total of 503 separate
              23 documents. (Id. at ¶¶ 6-7.) The government, however, failed to identify 197 of
              24 these documents by Bates-number, leaving Defendants’ counsel to guess as to the
              25 precise document the government is identifying. Further, while the government
              26 agreed to produce all of these exhibits, the government did not produce 304 of the
              27 503 exhibits, forcing Defendants’ counsel to locate these missing exhibits out of a
              28 sea of 2,831,921 pages of documents produced in this case. (Id.) Likewise, the
                                                         4
LOS ANGELES         PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                             CONTINUING THE TRIAL DATE
         Case 2:19-cr-00282-RGK Document 223 Filed 08/04/21 Page 9 of 9 Page ID #:1859




               1 government’s draft witness list, also subject to change, names 44 witnesses. (Id. at
               2 ¶ 8.) Out of these 44 witnesses, the government has produced additional documents
               3 related to 30 of these witnesses within the last two weeks. (Id.)
               4 III.   CONCLUSION
               5        For the foregoing reasons, good cause exists for the Court to issue an order
               6 continuing the trial from August 10, 2021 to November 8, 2021.
               7
               8 Dated: August 4, 2021                Respectfully submitted,
               9                                      LARSON LLP
              10
              11                                      By:         /s/ Hilary Potashner
              12                                            Stephen G. Larson
                                                            Hilary Potashner
              13                                            A. Alexander Lowder

              14                                      Attorneys for Defendants
                                                      SCUDERIA DEVELOPMENT, LLC,
              15                                      1001 DOUBLEDAY, LLC,
                                                      VON KARMAN - MAIN STREET, LLC, and
              16                                      10681 PRODUCTION AVENUE, LLC
              17
                   Dated: August 4, 2021              RUYAKCHERIAN LLP
              18
              19
                                                      By:        Robert F. Ruyak
              20
                                                            Robert F. Ruyak
              21
                                                      Attorneys for Defendants
              22                                      PERFECTUS ALUMINIUM INC.,
                                                      aka “Perfectus Aluminum Inc.,” and
              23                                      PERFECTUS ALUMINUM ACQUISITIONS
                                                      LLC
              24
              25
              26
              27
              28
                                                            5
LOS ANGELES         PERFECTUS AND WAREHOUSE DEFENDANTS’ OPPOSED EX PARTE APPLICATION FOR AN ORDER
                                             CONTINUING THE TRIAL DATE
